IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF                       NOT FINAL UNTIL TIME EXPIRES TO
EDUCATION,                          FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-871
v.

EDUCATIONAL CHARTER
FOUNDATION OF FLORIDA,
INC., D/B/A IMAGINE
SCHOOLS AT SOUTH LAKE, A
FLORIDA NON-PROFIT
CORPORATION,

      Appellee.

_____________________________/

Opinion filed November 3, 2015.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Matthew H. Mears, General Counsel, and David L. Jordan, Assistant General
Counsel, Tallahassee, for Appellant.

Melissa Gross-Arnold and Shawn A. Arnold of Arnold Law Firm, Jacksonville, for
Appellee.



SWANSON, J.

      This is an appeal from a summary final judgment enjoining the Department

of Education from declassifying appellee as a high-performing charter school
pursuant to section 1002.331, Florida Statutes (2013). Because we conclude the

trial court properly construed the applicable statutory provisions, we affirm.

        Appellee filed a complaint for declaratory and injunctive relief, claiming the

Department improperly sought to declassify appellee as a high-performing charter

school after appellee received a school grade of “C” during the 2013-2014 school

year.    In its subsequent motion for summary judgment, appellee asserted the

Department’s declassification of appellee as a high-performing charter school for a

single school grade of “C” violated subsection (4) of the statute, which did not

authorize declassification unless appellee received “a school grade of ‘C’ or below

in any two years” during the term of the school’s charter. In its countermotion for

summary judgment, the Department asserted that appellee’s declassification was

mandated under subsection (5) because appellee no longer qualified as a high-

performing charter school under subsection (1), which required that appellee

“[r]eceived at least two school grades of ‘A’ and no school grade below ‘B,’ . . .

during each of the previous 3 school years.” Taking the position that subsections

(4) and (5) were “positively repugnant to each other,” the Department claimed

subsection (5) controlled as the last expression of legislative intent. The trial court

rejected this claim and entered summary judgment for appellee. In doing so, the

court found no evidence that the legislature intended to repeal subsection (4),

which remained the sole mechanism for determining the loss of high-performing

                                           2
charter school status or for the Commissioner of Education to declassify high-

performing charter schools based upon school grades. This appeal followed.

      Section 1002.331, Florida Statutes (2013), provides in pertinent part:

                    (1) A charter school is a high-performing charter
            school if it:
                    (a) Received at least two school grades of “A” and
            no school grade below “B,” pursuant to s. 1008.34,
            during each of the previous 3 school years.
                    (b) Received an unqualified opinion on each
            annual financial audit required under s. 218.39 in the
            most recent 3 fiscal years for which such audits are
            available.
                    (c) Did not receive a financial audit that revealed
            one or more of the financial emergency conditions set
            forth in s. 218.503(1) in the most recent 3 fiscal years for
            which such audits are available. However, this
            requirement is deemed met for a charter school-in-the-
            workplace if there is a finding in an audit that the school
            has the monetary resources available to cover any
            reported deficiency or that the deficiency does not result
            in a deteriorating financial condition pursuant to s.
            1002.345(1)(a) 3.
                    ....
                    (4) A high-performing charter school may not
            increase enrollment or expand grade levels following any
            school year in which it receives a school grade of “C” or
            below. If the charter school receives a school grade of
            “C” or below in any 2 years during the term of the
            charter awarded under subsection (2), the term of the
            charter may be modified by the sponsor and the charter
            school loses its high-performing charter school status
            until it regains that status under subsection (1).
                    (5) The Commissioner of Education, upon request
            by a charter school, shall verify that the charter school
            meets the criteria in subsection (1) and provide a letter to
            the charter school and the sponsor stating that the charter
            school is a high-performing charter school pursuant to
                                         3
            this section. The commissioner shall annually determine
            whether a high-performing charter school under
            subsection (1) continues to meet the criteria in that
            subsection. Such high-performing charter school shall
            maintain its high-performing status unless the
            commissioner determines that the charter school no
            longer meets the criteria in subsection (1), at which time
            the commissioner shall send a letter providing
            notification of its declassification as a high-performing
            charter school.

(Emphasis added). The legislature first enacted section 1002.331 effective July 1,

2011. Ch. 2011-232, §§ 1 & 6, at 3450-51, 3466, Laws of Fla. The emphasized

language of subsection (5) was added to the statute effective July 1, 2013. Ch.

2013-250, §§ 3 & 11, at 2859, 2867, Laws of Fla.

      The trial court agreed with appellee that the Department could not declassify

appellee as a high-performing charter school after receiving a school grade of “C”

for a single year because declassification was not authorized under subsection (4)

unless appellee received “a school grade of ‘C’ or below in any 2 years” during the

term of the school’s charter. Although the Department argued that the more

recently enacted provisions in subsection (5) should control over conflicting

provisions in subsection (4), the trial court concluded that both subsections could

be harmonized by construing the criteria of subsection (1)(a) as applying to the

initial determination of high-performing charter school status while the criteria of

subsection (4) applied to loss of that status after it was granted. The issue on

appeal is whether subsections (4) and (5) are so repugnant that this court should
                                         4
defer to the Department’s interpretation of the statute.          This requires the

consideration of several rules of statutory construction.

      Generally, Florida courts will defer to an agency’s interpretation of statutes

that the agency is charged with implementing and enforcing. Palm Beach Cnty.

Canvassing Bd. v. Harris, 772 So. 2d 1273, 1283 (Fla. 2000). However, courts are

under no obligation to defer to an agency interpretation that results in a statutory

provision being voided by administrative fiat. Palm Harbor Special Fire Control

Dist. v. Kelly, 516 So. 2d 249, 250 (Fla. 1987). It is well settled that courts will

disfavor construing a statute as repealed by implication unless that is the only

reasonable interpretation. Cannella v. Auto-Owners Ins. Co., 801 So. 2d 94, 98

(Fla. 2001); Kelly, 516 So. 2d at 250. A statute should be interpreted to give effect

to every clause in it and to accord meaning and harmony to all of its parts.

Larimore v. State, 2 So. 3d 101, 106 (Fla. 2008); Fla. Dep’t of Env’t Prot. v.

ContractPoint Fla. Parks, LLC, 986 So. 2d 1260, 1265 (Fla. 2008). A court cannot

read a statutory subsection in isolation, but must read it within the context of the

entire section in order to ascertain legislative intent for the provision. Larimore, 2
So. 3d at 114; ContractPoint, 986 So. 2d at 1265. If part of a statute appears to

have a clear meaning, when considered alone, that is inconsistent with other parts

of the same statute, the court will examine the entire statute in order to ascertain

the overall legislative intent. Id. at 1265-66. It is the court’s duty to construe two

                                          5
apparently contradictory enactments together in harmony if by any fair, strict, or

liberal construction the court can find a reasonable field of operation for both

without destroying their evident intent and meaning. State ex rel. Sch. Bd. of

Martin Cnty. v. Dep’t of Educ., 317 So. 2d 68, 73 (Fla. 1975). There must be a

hopeless inconsistency between two statutory provisions before rules of

construction are applied to defeat the plain language of one of them. Knowles v.

Beverly Enters.-Fla., Inc., 898 So. 2d 1, 9 (Fla. 2004).

      The trial court properly applied these rules to harmonize subsections (4) and

(5), which were not hopelessly inconsistent. Prior to the amendment of subsection

(5), subsection (4) was the only provision governing the declassification of a high-

performing charter school and contemplated that a charter school did not lose its

high performing status by virtue of receiving a single school grade of “C.”

Although the Department claims that this changed with the amendment of

subsection (5), which requires the declassification of a charter school if the

Department cannot make an annual determination that the charter school

“[r]eceived at least two school grades of ‘A’ and no school grade below ‘B,’ . . .

during each of the previous 3 school years” pursuant to subsection (1)(a), it is

undisputed that the legislature left subsection (4) unchanged. This court must

presume that the legislature was aware of subsection (4) when it amended

subsection (5) and did not intend to keep contradictory provisions on the books or

                                          6
effect so important a measure as the repeal of subsection (4) without expressing an

intention to do so. See Knowles, 898 So. 2d at 9. Although the Department cites

legislative staff analyses in support of its position that the amendment to

subsection (5) was intended to supersede subsection (4), there is nothing in those

analyses to suggest that. Absent any indication of legislative intent to repeal

subsection (4), the trial court properly interpreted the criteria of subsection (1)(a)

as applying to the initial determination of high-performing charter school status

and the criteria of subsection (4) as applying to loss of that status after it was

granted.    If the legislature actually intended that subsection (5) required

disqualification of any high-performing charter school that received a school grade

of “C” or lower in a single year, the proper remedy is with the legislature by way

of repeal of subsection (4).

      AFFIRMED.

LEWIS and WINOKUR, JJ., CONCUR.




                                          7